277 S.W.3d 893 (2009)
STATE of Missouri, Respondent,
v.
Timothy FENDLER, Appellant.
No. ED 90940.
Missouri Court of Appeals, Eastern District, Division Two.
March 10, 2009.
Alexandra Johnson, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Mary Highland Moore, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Timothy Fendler, appeals from the judgment entered after a jury found him guilty of two counts of felony stealing. On appeal, defendant argues that the trial court plainly erred in admitting certain evidence.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).